Dismissed and Memorandum Opinion filed March 26, 2019.




                                      In The

                      Fourteenth Court of Appeals

                               NO. 14-19-00085-CR

                          PRESTON ALLEN, Appellant

                                        V.
                        THE STATE OF TEXAS, Appellee

                      On Appeal from the 178th District Court
                              Harris County, Texas
                          Trial Court Cause No. 1604381

                           MEMORANDUM OPINION


      Appellant entered a guilty plea to possession of less than one gram of
methamphetamine and pleaded true to previous convictions for unauthorized use of
a motor vehicle and for felony theft. In accordance with the terms of a plea bargain
agreement with the State, the trial court sentenced appellant to confinement for two
years in the Institutional Division of the Texas Department of Criminal Justice. We
dismiss the appeal.
      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      Accordingly, we dismiss the appeal.


                                  PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Spain.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                         2